Ritz, Judge:
• The defendant was found guilty upon an indictment charging him with owning, operating and maintaining a moonshine still, and was sentenced to be confined in the penitentiary.
The sole assignment of error relied upon for reversal. of the judgment complained of is that the court below should not have permitted to be introduced in evidence certain articles secured by officer's in a search of the defendant’s prem*286ises, and to testify as to facts observed by them upon the occasion of such search, upon the ground that such search was unlawful. The'basis for the charge is that the search warrant issued by the justice was void, for the reason that it was issued upon a complaint made by the sheriff in the form prescribed by statute, except that the complainant stated that his belief was based upon information possessed by him. The complaint involved in this case is in exactly the same form as that involved in the case of State v. Kees, this day decided, and the principles announced in that case are controlling here, and justify the action of the court,below in admitting the evidence complained of.
The judgment will, therefore, be affirmed.

Affirmed.